Citation Nr: 1814772	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  15-30 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for malignant neoplasm of the kidney, as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active service from February 1963 to February 1966.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

The Veteran submitted an additional application for service connection for kidney cancer in January 2015.  The RO characterized his submission as a request to reopen his claim.  However, the previous decision was no yet final.  The Veteran submitted a timely notice of disagreement in April 2015 and a substantive appeal (Form 9) in August 2015.  Therefore, his appeal is properly before the Board.

In December 2015, the Veteran testified at a videoconference hearing; a transcript of the hearing is of record. In January 2018, the Board issued a letter informing the Veteran that the Veterans Law Judge (VLJ) who presided over the December 2015 hearing was no longer with the Board.  The letter advised the Veteran that he had the option to testify at a hearing before another VLJ who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2017).  The letter provided that, if the Veteran did not respond within 30 days from the date of the letter, the Board would assume that he did not want another hearing and would proceed accordingly.  As the Veteran did not respond to this letter, the Board will proceed with the appeal as to the above-referenced issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Further development is required in regard to the Veteran's claim for service connection for kidney cancer.

The Veteran asserts that his kidney cancer is due to in-service exposure to herbicide agents.  The Veteran had service in the Republic of Vietnam, and exposure is conceded.

The Veteran was diagnosed with kidney cancer in September 2014.  A right nephrectomy was performed.  As of August 2015, the Veteran's renal condition was considered stable.

The Veteran's post-service medical records contain a record of treatment for kidney cancer.  The Veteran has submitted literature suggesting a link between kidney cancer and certain herbicides.  Therefore, a VA medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to an appropriate examiner for an opinion on the cause(s) of the Veteran's kidney cancer.  

The examiner is asked to review the Veteran's records and provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's kidney cancer is the result of his in-service exposure to herbicide agents.  In so doing, the examiner should consider and acknowledge the literature submitted by the Veteran from the National Kidney Foundation and the American Cancer Society which list exposure to certain herbicides as a possible risk factor for kidney cancer.

A complete rationale for all opinions and conclusions should be provided.  If the examiner cannot provide an opinion without resort to speculation, so state and explain why not.

2.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




